Citation Nr: 0418203	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a higher initial evaluation for asbestosis, 
currently assigned a noncompensable evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
asbestosis and assigned a noncompensable evaluation effective 
from January 14, 2003.  The veteran, who had active service 
from August 1935 to August 1941 and from December 1942 to 
September 1945, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the veteran was afforded a VA examination in 
March 2003 in connection with his claim for service 
connection for asbestosis.  Following the grant of service 
connection by the RO in an April 2003 rating decision, the 
veteran expressed his disagreement with the noncompensable 
disability evaluation assigned his service-connected 
asbestosis.  He has essentially argued that he is entitled to 
a compensable evaluation as his asbestosis has worsened.  In 
this regard, the veteran and his representative asserted at a 
December 2003 hearing before the Board that his service-
connected asbestosis was not any better since his last 
breathing test and that it had actually worsened.  The 
veteran further indicated that his energy and stamina had 
been affected by his asbestosis and that he became winded and 
experienced shortness of breath as a result of the 
disability.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board is of the opinion that a more recent VA examination 
and medical opinion are necessary for the purpose of 
determining the current severity and manifestations of the 
appellant's service-connected asbestosis.

In addition, it appears that the veteran's current VA 
outpatient records may not be associated with the claims 
file.  Although the veteran testified before the Board in 
December 2003 that he had never received treatment for his 
asbestosis, he did indicate that there may be other pulmonary 
function tests at the VA Medical Center in Omaha, Nebraska.  
As this case must be remanded for further examination, the RO 
should ascertain if all relevant VA records are associated 
with the record on appeal.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
or tests for his asbestosis from 
January 2002 to the present.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for treatment records 
from the VA Medical Center in Omaha, 
Nebraska dated from January 2003 
through the present.

2.  The veteran should be afforded a 
VA examination to determine the 
severity and manifestations of his 
asbestosis.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
to comment on the severity of the 
veteran's disability.  Pulmonary 
function testing should be performed, 
with accurate recording of forced 
vital capacity (FVC) in percent 
predicted; of diffusion capacity of 
the lung for carbon monoxide by the 
single breath method (DLCO (SB)) in 
percent predicted; and of maximum 
exercise capacity measured in 
milliliters per kilogram per minute 
of oxygen consumption.  The examiner 
should comment on the presence of 
cardiorespiratory limitation, cor 
pulmonale or pulmonary hypertension, 
or the need for outpatient oxygen 
therapy related to the service-
connected asbestosis.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



